Citation Nr: 1753009	
Decision Date: 11/17/17    Archive Date: 11/22/17

DOCKET NO.  09-20 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to service connection for diabetes mellitus, type II, to include as due to herbicide exposure.

2. Entitlement to service connection for prostate cancer, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran had active service from October 1965 to June 1990.

This case comes before the Board of Veterans' Appeals (Board) from a June 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

In June 2014, the Veteran testified at a Board hearing at the RO.  In September 2014 and July 2015, the Board remanded the case for further development.  In the July 2015 remand, the Board requested that the RO obtain treatment records for the period from 1991 through 2002 from the Naval Medical Center in Portsmouth then obtain an addendum opinion from the clinician who provided the December 2014 VA medical opinion.  The record reflects substantial compliance with the remand requests.  See Dyment v. West, 13 Vet. App. 141 (1999).

In February 2017, the Board advised the Veteran that the Veterans Law Judge who held the June 2014 hearing was no longer employed by the Board and informed him of his right to another hearing.  In March 2017, the Veteran indicated that he wanted another Board hearing.  In May 2017, the Veteran testified at a Board hearing in Washington, DC.  At that time, he submitted additional evidence with a waiver of RO review.


FINDINGS OF FACT

1. Diabetes mellitus, type II, did not have its onset in active service or within one year thereafter, and is not related to such service, to include any herbicide exposure.

2. Prostate cancer did not have its onset in active service or within one year thereafter, and is not related to such service, to include any herbicide exposure.


CONCLUSIONS OF LAW

1. The criteria for service connection for diabetes mellitus, type II, to include as due to herbicide exposure, have not been met.  38 U.S.C. §§ 1110, 1131 (West 2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).

2. The criteria for service connection for prostate cancer, to include as due to herbicide exposure, have not been met.  38 U.S.C. §§ 1110, 1131 (West 2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In this case, while the Veteran was provided notice on the information and medical or lay evidence not of record necessary to substantiate the claim that VA will seek to provide and that he is expected to provide, the Veteran was not notified of how VA determines disability ratings and effective dates.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  However, as the claims for service connection are being denied, no disability rating or effective date will be assigned.  Thus, there is no prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

The record shows that VA has fulfilled its obligation to assist the Veteran in developing the claim, including with respect to VA examination of the Veteran.  Neither the Veteran nor his representative has identified any deficiency in VA's notice or assistance duties.  Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015).


Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131 (West 2012); 38 C.F.R. § 3.303(a) (2017).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2017). 

Service connection requires competent evidence of (1) a current disability; (2) the incurrence or aggravation of a disease or injury during service; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

Where a Veteran served for 90 days or more of active service, and certain chronic diseases, such as diabetes mellitus, become manifest to a degree of 10 percent or more within one year from the date of separation from service, the disease shall be presumed to have been incurred in service, even though there is no evidence of such disease in service.  While the disease need not be diagnosed within the presumption period, it must be shown by acceptable lay or medical evidence that there were characteristic manifestations of the disease to the required degree during that time.  The presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  

The Veteran asserts that he developed diabetes mellitus and prostate cancer due to in-service herbicide exposure while aboard the U.S.S. Standley.  While he admits that he did not set foot on the landmass of the Republic of Vietnam, he asserts that his duties involving the retrieval of downed drones exposed him to herbicides.  He also asserts that he was exposed to herbicides when his ship docked on a floating dock or barge in Da Nang harbor on one occasion to offload a drone.

The medical evidence of record shows that the Veteran was diagnosed with diabetes mellitus and prostate cancer in January 2003.  

The Veteran's service personnel records do not show that he served in the Republic of Vietnam during the Vietnam era.  The U.S.S. Standley is not recognized by VA as a ship that operated on the inland waterways of Vietnam, docked to shore or pier, or whose crew members went ashore.  The record indicates that the ship's history and deck log do not show that it docked in Vietnam or transited inland waters, or that its personnel stepped foot in Vietnam.  Therefore, exposure to herbicides is not presumed.  38 U.S.C.A. § 1116 (West 2012); 38 C.F.R. § 3.307(a)(6)(iii) (2017).  Accordingly, service connection for diabetes mellitus and prostate cancer is not warranted on a presumptive basis.  

Notwithstanding the presumptive provisions, service connection may be established by showing that a disorder is, in fact, causally linked to exposure to herbicides.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  In this case, the Veteran asserts that he was diagnosed with diabetes mellitus and prostate cancer at an early age and that the early age of onset indicates that the disorders are due to herbicide exposure as opposed to age or family history.  

However, there is no evidence of diabetes mellitus or prostate cancer in active service and the Veteran was not diagnosed with either disorder until 2003, over 12 years after discharge.  While not dispositive, the passage of so many years between discharge from active service and the objective documentation of a claimed disorder is a factor that weighs against a claim for service connection.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Thus, the Board finds that diabetes mellitus, type II, and prostate cancer did not have their onset in active service or within one year thereafter.  Given this finding, the Board further finds that service connection for diabetes mellitus as a chronic disability on a presumptive basis is also not warranted.  38 C.F.R. §§ 3.307, 3.309.   

The Veteran's spouse, a nurse, asserts that he had manifestations of diabetes near the time of his separation from active service including high triglycerides in 1990, and increased thirst and frequent urination.  However, the Board notes that the June 1990 private treatment record showing the high triglyceride level also shows a normal glucose level.  As the concurrent medical evidence does not show that the Veteran had diabetes, her statement that he exhibited increased thirst and frequent urination near the time of separation from service does not support a diagnosis of diabetes.  Moreover, the Veteran's testimony at the May 2017 hearing indicates that he started not feeling well in 1999, which is more in line with the medical evidence showing a slightly elevated blood glucose level at that time and the VA clinician's conclusion discussed below.  Thus, while the Veteran may have had increased thirst and frequent urination near the time of separation, the medical evidence then of record indicates that they were due to a condition other than diabetes.  

Moreover, a VA clinician concluded that the objective evidence shows that the Veteran developed adult onset diabetes mellitus sometime between 1999 and 2003, many years after separation from service.  The clinician noted that the Veteran's service treatment records are silent as to diabetes and prostate cancer while on active duty and silent to the conditions within one year of separation from service.  Regarding the elevated triglyceride level of over 700 in 1990, the clinician noted that the blood sugar level was 94 which is within normal limits and shows that a diagnosis of diabetes was unlikely at that time.  The clinician also noted that the triglyceride level was reported as non-fasting which is essentially useless in diagnosing diabetes.  The clinician pointed to urinalyses in 1988, 1989, and 1990 which were all normal.  The clinician pointed to a mildly elevated glucose level of 122 in 1999 and concluded that diabetes did not exist at that time.  The clinician then pointed to a 2003 urinalysis with glucose greater than 3000 and blood glucose level over 400 and stated that those findings represent the first documentation of diabetes mellitus.  [While the clinician erred in noting that the 1990 triglyceride level was reported as non-fasting, this error does not reduce the probative value of the opinion as recitation of the rest of the evidence is correct and still supports the opinion on its own.]

Given the above, the Board reiterates that the Veteran's diabetes mellitus, type II, did not have its onset in active service or within one year thereafter.  

The VA clinician also opined that the Veteran's diabetes mellitus and prostate cancer were not incurred in or caused by service, to include herbicide exposure.  The clinician stated that an extensive review of the current literature on Agent Orange revealed that there was insufficient evidence to show that any potential exposure to Agent Orange in the drinking water aboard the U.S.S. Standley, bathing and swimming in the waters near Vietnam, or handling drones that were exposed to herbicides was a proximate cause of diabetes mellitus or prostate cancer.  The clinician noted that the Veteran's risk factors at the time of his diabetes diagnosis included age greater than 45, morbid obesity, and family history of two brothers with pre-diabetes, all of which are major risk factors for the development of diabetes mellitus, type II, onset in the fifth decade of life.  [A March 2005 private treatment record notes that his mother, maternal grandmother, and maternal aunt had diabetes mellitus, type II.]  The clinician stated that the Veteran's diabetes is most likely due to natural age, obesity, and genetic predisposition.  The clinician noted that the Veteran's BMI (body mass index) increased from 29 at time of separation from service to 35 (class III obesity) in 1999 and that this was a major risk factor for the development of high triglycerides and diabetes.  The clinician stated that the Veteran's prostate cancer is most likely due to natural age, smoking history, and genetic predisposition.  [A March 2005 private treatment record notes that his mother had brain cancer and maternal aunt had pancreatic cancer.]  

In a July 2016 addendum, the clinician stated that the case has again been reviewed extensively including the prior December 2014 VA examination report and records from Portsmouth Naval Hospital.  The clinician stated that the opinion stated in the December 2014 VA examination report stands s there was no additional relevant evidence to render an opinion different than that presented.

Given the above, the Board finds that the Veteran's diabetes mellitus, type II, and prostate cancer are not related to active service, to include any herbicide exposure.

The Board appreciates the statement by the Veteran's wife that the aggressive nature of his prostate cancer indicates that it is due to in-service herbicide exposure.  However, she has not provided any rationale, to include any medical literature, to support the statement.  However, the aggressive nature of the Veteran's prostate cancer would explain his assertion that he was diagnosed with prostate cancer at an early age and counter his assertion that, because of the early age of onset, it was due to herbicide exposure.

The Board notes the May 2017 opinion of the private radiation oncologist that the Veteran's diabetes mellitus and prostate cancer are related to active service.  The oncologist noted the Veteran's asserted herbicide exposure events in service and noted that herbicides have been implicated as a causative agent in the development of type II diabetes and prostate cancer.  The oncologist noted that the Veteran's medical record showed elevated triglycerides in 1990 at the age of 44 indicating a metabolic derangement and possibly the start of early onset diabetes mellitus.  The oncologist noted that the Veteran presented with very advanced diabetes mellitus and prostate cancer in 2003 especially for a young man.  The oncologist restated diabetes mellitus and prostate cancer have been linked to Agent Orange.

While the Board appreciates the oncologist's opinion, the Board finds that its probative value is outweighed by that of the VA clinician's opinion.  See Hayes v. Brown, 9 Vet. App. 67 (1996).  

First, the oncologist's opinion is based in large part on the assumption that the Veteran was, in fact, exposed to herbicides in service.  However, the Veteran's herbicide exposure has not been established in this case.  To the contrary, the VA clinician indicated that the medical literature does not show that any exposure to Agent Orange in the drinking water aboard ships, from bathing and swimming in the waters near Vietnam, or from handling drones that may have been exposed has been linked to the development of diabetes mellitus or prostate cancer.  

Second, the oncologist's opinion is based in part on the possible early onset of diabetes in 1990.  However, as discussed, the June 1990 private treatment record showing the high triglyceride level also shows a normal glucose level.  On the other hand, the VA clinician used that fact, along with the finding of an only mildly elevated glucose level in 1999, to conclude that the Veteran developed diabetes sometime between 1999 and 2003.  As discussed, this conclusion is well supported by the record, including the Veteran's testimony that he started not feeling well in 1999.  The oncologist's statement that the Veteran had advanced diabetes when diagnosed in 2003 is actually in line with the above conclusion and explained by the Veteran's failure to seek regular medical treatment.  

The oncologist's statement that it was unusual for a man of the Veteran's age to have such an advanced form of prostate cancer, especially with no family history of prostate cancer, may be true.  However, he has not provided any rationale, to include any medical literature, to support a finding that the early onset, or an aggressive form, of prostate cancer is linked to herbicide exposure as opposed to other risk factors.  To the contrary, the VA clinician's rationale that the Veteran's genetic predisposition was a risk factor in the development of his prostate cancer is supported by the fact that his mother had brain cancer and an aunt had pancreatic cancer.  

For the above reasons, the Board finds that the VA clinician's opinion is of greater probative value than that of the oncologist's opinion.  Id.

Given the above, the Board reiterates that the Veteran's diabetes mellitus, type II, and prostate cancer are not related to active service, to include any herbicide exposure.

The Board notes that a lay person is competent to give evidence about observable symptoms such as increased thirst and frequent urination.  Layno v. Brown, 6 Vet. App. 465 (1994).  A lay person is also competent to address etiology in some limited circumstances in which nexus is obvious merely through lay observation, such as a fall leading to a broken leg.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

While the Board appreciates the Veteran's statements regarding disability onset and chronicity of symptomatology, in this case, the record dates the onset of symptoms to after separation from active service and the questions of diagnosis and causation extend beyond an immediately observable cause-and-effect relationship.  As such, the Veteran is not competent to address the diagnosis or etiology of his disorders.  As discussed above, the weight of the probative medical evidence shows that his disorders are not related to active service, to include any herbicide exposure.  

In conclusion, service connection for diabetes mellitus, type II, and prostate cancer is not warranted.  As the preponderance of the evidence is against the claims, the claims must be denied.  38 U.S.C. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for diabetes mellitus, type II, to include as due to herbicide exposure, is denied.

Service connection for prostate cancer, to include as due to herbicide exposure, is denied.



____________________________________________
THOMAS H. O'SHAY 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


